                Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 1 of 7




LINITED STATES DISTRICT COURT

::yl::Y:l::il-'l:T:Yl:T ...........x
IN RE:                                                                        MDL No. 2859

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                  18-MD-28s9 (PAC)
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND                                   18-MC-28s9 (PAC)
VERSYSFEMORAL HEAD PRODUCTS LIABILITY
                                                                               SHORT FORM
LITIGATION
                                                                               COMPLAINT
This Document Relates to       All Actions                                      Individual Case No.
                                                                                 l:21-cv-07620
Patricia S. Mather v. Zimmer, Inc., Zimmer US, Inc., Zimmer
Biomet Holdings, Inc. f/k/a Zimmer Holdings, Inc.




         1.      Plaintiff(s), Patricia S. Mather, state(s) and bring(s) this civil action in MDL No.

2859,entitled   In   Re:   Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip Prosthesis with Kinectiv

Technolog,, and Versys Femoral Head Products Liability Litigation, against Defendants Zimmet,

Inc.,Zimmer US, Inc., and Zimmer Biomet Holdings, Inc.

         Z.      Plaintif(s) is filing this Short Form Complaint       as permitted by   this Court's Case

Management Order 9, dated February 7,2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.

                               PARTIES. JURISDICTION AND VENUE

         3.      Plaintiff, Patricia S. Mather, is   a resident and   citizen of the State of Connecticut

and claims damages as set forth below.

         4.




W
              Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 2 of 7




        5.       Venue of this case is appropriate in the United States District Court,-District           of

Connecticut. Plaintiff states that but for the Order permitting directly filing into the Southern

District of New York pursuant to Case Management Order 9, Plaintiff would have filed in the

United States District Court, District of Connecticut. Therefore, Plaintiff respectfully requests

that at the time of transfer of this action back to the trial court for further proceedings that this

case be transfened to the above referenced        District Court.

        6.       Plaintiff brings this action [check the applicable designationJ:

          X              On behalf of himself/herself;

                         tn   a representattve


                         duly appeinted as       the           by   the            eeurt   ef      '   A eepy

                         eF.the Letters of z\dministratien    for   a   lvrengful death elaim is annexed




                         by the Prebate, Surregate er ether apprepriate eet+rt ef the jurisdietien            ef

                         theAeeeden* [Cross out if not applicable']

                                      FACTUAL ALLEGATIQNS

              AS                   HT                                        S

IF NOT APPLICABLEI

        7,       plaintiff was implanted with      a Versys Femoral Head         in his/her right hip on or

                                                                                    Woodland
about October 9. 2013 (date), at the Saint Francis Hospital and Medical Center. 114

Street (medical center and address), in Hartford, Connecticut, by Dr. Steven Schutzer.

        8,       plaintiff was implanted with the following femoral stem during the October              9.


2013 (date) implantation surgerY:

             X            Zimmer M/L TaPer

                              Zimmer M/L Taper with Kinectiv Technology


                                                        2
               Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 3 of 7




       9.         Plaintiff had the following right hip components explanted on or about August 8.

2019 (date), at       t                                            4W

Connecticut 06105 (medical center and address) by Dr. Steven Schutzer.:

              X           VersYs femoral head

                              Zimmq M/L Taper

                              Zimmer M/L Taper with Kinectiv Technology

            lCross out if not aPPlicable'J

        10.




         lCross out if not aPPlicable'l

        11.


eempene*s**issr*e. lCross out if not applicable.J

             SAS                      .SID
IF NOT APPLICABLEJ

        t2.



        13,       Pl*intiff   rvas implarited rvith the fellerving femeral stem   durint   the   (date)


@

                              Zimmer M/L Taeer wit

        14,        Plaintiff had the following left hip eempenents explanted en er abeut




-)
                                                      J
                 Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 4 of 7




                              Zimmerlg'f faPerwithKineetivTeeh

       15,           Plaintiff rvill have the left hip eempenents at issue explanted en er              about




       tr6, Plaintiff has netyet seheduled a surgery for explantatien             ef theleft hip eempenents

afissue. [Cross out if not applicable.J

                                     ALLEGATIONS AS TO INJURIES

       17   .        (a)   Plaintiff claims damages as a result of (check all that are applicable):

            X                        INJURY TO HERSELF/HIMSELF

                                     INJURY TO THE PERSON REPRESENTED

                                      WRONGFUL DEATH

                                      SURVIVORSHIP ACTION

            X                         ECONOMIC LOSS

                     (b)

       spp+i€able) [Cross out if not applicable.J

                                      LOSS OF SERVICES

                                      LOSS OF CONSORTIUM

        18.           plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiffs anticipated Amended

Complaint       if   chosen for bellwether consideration, as well as in Plaintifls Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

        19.           plaintiff has suffered injuries   as a result of the explantation of the Devices at issue




                                                           4
                     Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 5 of 7



manufactured by the Defendants as shall be            fully set forth in Plaintiffs anticipated Amended

Complaint       if   chosen for bellwether consideration, as well as in Plaintiff s Fact Sheet and other

responsive documents provided            to the Defendant and are incorporated by reference herein.

fCross out if not applicable.J

         20.           Defendants, by their actions   or inactions, proximately   caused the injuries to

Plaintiff(s).

         21.          Due to the nature of the defect, Plaintiff(s) could not have known that the injuries

he/she suffered were as a result of a defect in the Devices at issue at the time they were implanted

or for any period afterwards until the defect was actually discovered by Plaintiff(s)'

         CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

         22.          The following claims and allegations are asserted by Plaintiff(s) and are herein

adopted by reference from the Master Long Form Complaint (check all that are applicable):

                        X            COLINTI-NEGLIGENCE;

                         X           COUNT II - NEGLIGENCE PER SE;

                         X           COLINT III . STRICT PRODUCTS LIABILITY. DEFECTIVE
                                     DESIGN;

                                     COUNT IV . STRICT PRODUCTS LIABILITY _
                                     MANUFACTURING DEFECT;

                                     COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO
                                     WARN;

                                     COLTNT     VI - BREACH OF EXPRESS WARRANTY;
                      -X
                                      COL]-NT   VII. BREACH OF WARRANTY AS TO
                       -X             MERCHANTABILITY;

                         X            COLINT VIII - BREACH OF IMPLIED WARRANTIES;

                         X            COI-INT IX - VIOLATION OF CONSUMER PROTECTION
                                      LAWS


                                                        5
             Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 6 of 7




                 X          C   OLTNT   X -NEGLIGENT MISREPRESENTATION

                 X              COLTNT   XI- FRAUDULENT CONCEALMENT

                  X         COLINT XII - LINJUST ENRICHMENT

                             COLINT XIII _ LOSS OF CONSORTIUM

                                COUNT XIV _ WRONGFUL DEATH

                                COUNT XV. SURVIVAL ACTION

       In addition to the above, Plaintiff(s) assert the following additional causes of action under

applicable state law:

                  X             PI]NITIVES DAMAGES

                  X             OTHER:        Conn.         Stat. $   42-It   et sea




                                        PRA   R F'OR        ,IEF'


WHEREFORE, Plaintiff(s) pray for judgment against Defendants as follows:

        1.      For compensatory damages requested and according to proof;

        Z.      For all applicable statutory damages of the state whose laws will govern this

                action;

        3.      For an award of attorneys'fees and costs;

        4.      For prejudgment interest and costs of suit;

        5.      ExemPlarY damages;

        6,      For restitution and disgorgement of profits; and,


                                                  6
            Case 1:21-cv-07620 Document 1 Filed 09/13/21 Page 7 of 7




       7.     For such other and further relief as this Court may deem just and proper.




                                      JURY DEM,{ND

       Plaintif(s) hereby demand(s) atrial by jury   as   to all claims in this action.


                                                     Respectfully submitted,
                                                     WEITZ & LUXENBERG, P.C.
                                                     Counselfor      Plaintffi


Date: September 1 3. 2021                   Bv:      /s/ Ellen Relkin
                                                     Ellen Relkin
                                                     700 Broadway
                                                     New York, NY 10003
                                                     Phone: (212) 558-5500
                                                     Fax: (212) 344-5461
                                                     Email: erelkin@weitzlux.com




                                                7
